Citation Nr: 0110254	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  95-41 193	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
November 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1994 RO 
decision which denied service connection for residuals of a 
back injury.  A personal hearing at the RO was held in 
January 1995.  The Board remanded the case in December 1996 
for further development, and the case was returned to the 
Board in December 2000.  In February 2001, the Board sent 
correspondence to the veteran to clarify his choice of a 
representative.  The veteran did not respond to such 
correspondence, and thus it is assumed that he does not 
desire representation.  


FINDING OF FACT

The veteran's low back condition began years after his active 
duty and was not caused by any incident of service.  


CONCLUSION OF LAW

The veteran's low back condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1954 to 
November 1957.  Service personnel records reflect that his 
military occupational specialty was transportation helper and 
laborer.  The Board notes that the veteran's service medical 
records are unavailable and were apparently destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
The service department also indicates that there are no 
secondary records (morning reports) concerning the veteran.  

Private treatment records dated from February 1970 to 
September 1993 show that the veteran was treated for various 
complaints, including low back symptoms.  A January 1972 
treatment record shows that the veteran complained of low 
back pain.  Tenderness over L5 was noted.  The diagnosis was 
lumbar back sprain.  A radiology report from the same month 
notes a history of back injury after picking up lugs for 
bombs in January 1972.  X-ray studies reflected very slight 
hypertrophic spurring, L4-5 and very minimal scoliosis.  An 
April 1973 radiology report noted a history of back injury in 
March 1973 when the veteran picked up a piece of iron and 
"pulled something" in his hip and leg.  X-ray studies 
showed degenerative changes in the vertebral margins of the 
lumbosacral spine.  No other abnormality was demonstrated.  
Subsequent medical records show periodic complaints of low 
back pain.  

VA medical records dated in July 1993 show that the veteran 
was seen with complaints of back pain.  He related that he 
hurt his back during military service in 1954-1957.  Private 
medical treatment in 1972-1973 was noted.  A VA record from 
later that month shows that he reported low back pain when he 
straightened up or moved.  It was noted that he had a history 
of back problems but no pain for 3 or more years.  The 
examiner noted that the veteran did not work and did not 
strain his back.  No leg pain or radiation was demonstrated.  
He was able to lift both legs without difficulty.  The 
diagnostic impression was lumbosacral muscle spasm/strain.  

In an August 1993 statement, the veteran indicated that in 
September or October of 1957, he was moving a 500 pound crate 
and injured his back.  He said that he required 25 days of 
treatment following the injury.  The veteran noted that he 
was unable to keep a job due to his back problems.  

On VA examination in March 1994, the veteran gave a history 
of hurting his back during service when he lifted a heavy 
object while unloading a truck.  He stated that he went to 
sick call and received heat treatment and massage for 20 
days.  The veteran related that since that time his back 
became progressively worse.  He said that he was unable to 
obtain a job due to back problems.  Examination of the back 
revealed a negative straight and cross leg examination.  The 
veteran was able to sit up with the knees fully extended.  
Range of motion testing revealed 90 degrees of forward 
flexion, 35 degrees of extension, 40 degrees of lateral 
extension and 35 degrees of rotation on either side.  The 
diagnosis was history of back injury with very little loss of 
motion and pain in the back.  

VA X-ray studies of the veteran's lumbar spine were conducted 
in March 1994.  The diagnostic impressions included mild 
dextroscoliosis with normal alignment, narrowing of L5 disc 
space compatible with degenerative joint disease, and 
vertebral osteophytes at all levels.  Pedicles and other 
portions of posterior arches appeared intact.  Sacroiliac 
joints were within normal limits.  

During the January 1995 RO hearing, the veteran testified 
that he injured his back during service while unloading a 
400-450 pound crate.  He indicated that he received treatment 
for his injuries for 25 days and then returned to full duty.  
He said that back pain continued through the time of his 
discharge from active duty.  The veteran related that his 
first post-service treatment for back problems was in 1972.  
He stated that he experienced an unusual amount of pain after 
picking up several bomb plugs at a bomb case manufacturing 
plant in 1972.  The veteran testified that X-ray studies 
revealed arthritis spurs along his spine.  He related that he 
last received treatment for his back condition in 1993 at the 
VA.  

A February 1996 VA medical record shows that the veteran gave 
a history of a back injury during service.  He reported pain 
in the lumbosacral area.  He said that he avoided lifting 
more than 35 pounds due to his low back condition.  He 
indicated that muscle relaxers helped to control his low back 
symptoms.  The diagnostic assessment was recurrent low back 
pain and muscle strain with mild degenerative joint disease.  

X-ray studies of the lumbar spine conducted in February 1996 
reflected osteoarthritis and a degenerative lumbosacral disc.  
No evidence of trauma was shown.  

A November 1997 VA medical record reveals that the veteran 
was seen with complaints of low back pain of gradual onset.  
He noted that he injured his back originally many years ago 
while lifting boxes.  No neurological, bowel, or bladder 
symptoms were shown.  No radiation was demonstrated.  Range 
of motion testing revealed flexion to 45 degrees with pain on 
extreme flexion.  Extension, side to side, and rotation range 
of motion were within normal limits.  Straight leg raising 
test was negative.  The diagnostic assessment was low back 
strain.  

A January 1998 VA medical record reflects a history of low 
back pain.  The diagnostic assessment included low back pain, 
well controlled.  

VA X-ray studies conducted in February 1998 reflect 
diagnostic assessments which included osteoarthritis and a 
degenerative lumbosacral disc.  

On VA examination in May 2000, the veteran complained of low 
back pain without radiation.  Examination of the back 
revealed negative straight and cross leg examination.  The 
veteran could sit up with the legs fully extended.  He had 80 
degrees of forward flexion, 30 degrees of extension, 40 
degrees of lateral flexion and 35 degrees of rotation.  It 
was noted that he complained of pain on lateral flexion but, 
in the opinion of the examiner, did not appear to be in any 
particular pain.  The examiner reported that X-ray studies 
showed mild scoliosis with normal alignment, some narrowing 
of the L5 disc space, compatible with degenerative joint 
disease, and some osteophytes at all levels.  The examiner 
indicated that, due to the veteran's age, his symptoms and 
positive radiologic findings, had nothing whatsoever to do 
with any injury which he might have suffered at some previous 
time.  The examiner related that the veteran had no evidence 
of residual injury to the lumbar spine.  


II.  Analysis

The veteran claims service connection for residuals of a low 
back injury which he asserts was incurred during active duty.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107 (a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records from the veteran's 1954-1957 active 
duty are unavailable, having been destroyed in the NPRC fire.  
Although there are no service medical records, service 
connection for residuals of a low back injury is still 
possible if the claim is substantiated by other competent 
evidence.  

The veteran contends that a back injury during service in 
1957 represented the onset of his current low back symptoms 
and that back problems have continued since the episode.  
However, there are no post-service medical findings 
reflecting low back symptoms until 1972, many years after 
service, when the veteran injured his back at work.  
Subsequent private and VA medical records show complaints of 
low back pain.  Diagnoses included lumbar back sprain and 
mild degenerative joint disease.  The more than 20 year gap 
of time between the alleged service injury to the back and 
the 1972 civilian injury without medical documentation is 
probative evidence against the veteran's claim.  Even 
assuming the veteran did injure his back during service in 
1957, the available evidence suggests that any back symptoms 
which may have been noted in service were acute and 
transitory and resolved without residual disability.  In this 
regard, the Board notes the opinion of the 2000 VA examiner 
who indicated that the veteran's low back symptoms and 
positive radiologic findings had nothing to do with any 
previous injury.  The examiner added that there was no 
evidence of any residual injury.  The doctor rendered his 
opinion based on an examination of the veteran and a review 
of the entire medical record, and under such circumstances 
the Board finds the opinion to be particularly persuasive.  

Moreover, the claims file contains no evidence linking any 
current low back complaints with a back injury during 
service.  In fact, the evidence suggests that the veteran's 
low back condition began following the 1972 injury while on a 
civilian job and was not caused by any incident of service.  
Testimony and statements by the veteran (including his lay 
history which is merely transcribed in some medical records) 
to the effect that he has residuals of a back injury during 
service do not constitute competent medical evidence on 
questions of diagnosis and etiology.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's current low back condition was not caused by any 
incident of service.  The Board finds that the evidence is 
not approximately balanced; rather, the preponderance of the 
evidence is against the claim.  Thus, the reasonable doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the foregoing reasons, 
the claim for service connection for residuals of a back 
injury is denied. 

The Board is well aware of the recent changes in law with 
regard to VA's duty to assist claimants, including the 
necessity of securing such pertinent military and non-
military records as may substantiate the appellant's claim.  
Based on a review of the claims file, the RO has met its duty 
to assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
175, 114 Stat. 2096 (2000).  By virtue of the statement of 
the case issued during the pendency of the appeal, the 
veteran and his representative were give notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file.  Service medical records 
were unavailable, and apparently destroyed in the 1973 NPRC 
fire, and there is documentation in the claims file that no 
secondary reports concerning the veteran were available.  A 
VA examination was conducted and a copy of the report is 
associated with the file.  Thus, the statutory requirements 
in the Veteran's Claims Assistance Act of 2000 have been 
satisfied through the development action undertaken by the 
RO.  

Finally, the Board recognizes the veteran's contention that 
the May 2000 VA examination was inadequate.  However, the 
examination report reflects that the veteran's clinical 
history was reviewed and considered, and that range of motion 
studies were conducted, with the examiner's observation of 
the range of motion accomplished.  The Board is satisfied 
that the examination was adequate to assess the status of the 
veteran's low back disorder.  Moreover, as noted above, the 
Board finds that the overall evidentiary record, including 
the private clinical records and VA outpatient records, shows 
that the claimed back disorder developed subsequent to the 
veteran's period of active service.  


ORDER

Service connection for residuals of a back injury is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

